If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re SCHALL, Minors.                                                June 16, 2022

                                                                     No. 358685
                                                                     Monroe Circuit Court
                                                                     Family Division
                                                                     LC No. 19-024847-NA


Before: LETICA, P.J., and K. F. KELLY and RIORDAN, JJ.

PER CURIAM.

        Respondent-mother appeals by right the trial court’s order terminating her parental rights
to the minor children, CS and GS. Finding no errors warranting reversal, we affirm.

                      I. BASIC FACTS AND PROCEDURAL HISTORY

        Respondent is the mother to five children, including CS and GS, the minors at issue in this
case. CS was born in 2019, and he tested positive for opiates but did not require withdrawal
treatment. Respondent gave birth to GS in 2020. On August 16, 2019, after CS’s birth, petitioner
filed a petition to exercise in-home jurisdiction under to MCL 712A.2(b). The father of CS, who
is not a party to this appeal, was not initially included in the petition. He was, however,
subsequently added in an amended petition for failing to comply with the investigation by
Children’s Protective Services and for failing to protect CS from respondent.

        Approximately one year later, on June 19, 2020, Michigan State Police were called to
investigate an incident involving domestic violence between respondent and the father.
Respondent had allegedly struck the father in the nose while they were in the car, causing the father
to need to seek medical treatment. The next day, on June 20, 2019, respondent and the father got
into another argument at their home. Respondent was later found unconscious on the floor as the
result of an apparent overdose of narcotics. Although respondent later denied it, she allegedly told
a child-welfare specialist that the overdose was a suicide attempt. After these incidents, the trial
court ordered respondent to move out of the marital home and ordered that respondent’s parenting
time with CS was to be supervised.




                                                -1-
        During a preliminary hearing1 in October 2020, shortly after GS’s birth, respondent and
the father got into another argument, apparently related to the father’s failure to contest removal
of the children. The argument culminated in respondent being removed from the hearing, followed
by an alleged attempt by respondent to run over the father with her vehicle. A few months later,
in January 2021, respondent and the father got into yet another argument while driving. After the
father pulled the car over, respondent began hitting the father with a sharp object that caused
multiple lacerations to the father’s shoulder, leg, and back of his neck.

        On February 21, 2021, an adjudication trial was held in which the trial court found that it
had jurisdiction over the minor children. The court then held a two-day bench trial on whether to
terminate respondent’s parental rights. Although the petition cited statutory grounds MCL
712A.19b(3)(g) (failure to provide care or custody), MCL 712A.19b(3)(i) (parental rights to
another child were previously terminated due to serious and chronic neglect, and those conditions
have not been rectified), and MCL 712A.19b(3)(j) (likelihood of harm), the trial court only found
that grounds (g) and (j) supported termination. The court also found that it was in the best interests
of the children to terminate respondent’s parental rights. This appeal followed.

                                   II. STANDARDS OF REVIEW

        This Court reviews for clear error the trial court’s decision that grounds for termination of
parental rights has been proved by clear and convincing evidence. In re Pops, 315 Mich App 590,
593; 890 NW2d 902 (2016). This Court also reviews the trial court’s determination that
termination of parental rights is in the best interest of a child for clear error. In re White, 303 Mich
App 701, 713; 846 NW2d 61 (2014). “A finding of fact is clearly erroneous if the reviewing court
has a definite and firm conviction that a mistake has been committed, giving due regard to the trial
court’s special opportunity to observe the witnesses.” In re BZ, 264 Mich App 286, 296-297; 690
NW2d 505 (2004). “This Court gives deference to a trial court’s special opportunity to judge the
weight of the evidence and the credibility of the witnesses who appear before it.” In re TK, 306
Mich App 698, 710; 859 NW2d 208 (2014).

                                           III. ANALYSIS

                                    A. STATUTORY GROUNDS

        Respondent first argues that the trial court clearly erred by finding that statutory grounds
for termination under MCL 712A.19b(3) had been proven by clear and convincing evidence. We
disagree.

       The trial court terminated respondent’s parental rights under MCL 712A.19b(3)(g) and (j),
which permit termination under the following circumstances:

                 (g) The parent, although, in the court’s discretion, financially able to do so,
         fails to provide proper care or custody for the child and there is no reasonable



1
    As a result of the COVID-19 pandemic, this hearing was conducted virtually.


                                                  -2-
       expectation that the parent will be able to provide proper care and custody within a
       reasonable time considering the child’s age.

                                               * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of the
       child’s parent, that the child will be harmed if he or she is returned to the home of
       the parent.

       Regarding § 19b(3)(g), the trial court stated:

               Respondent . . . is unable to provide proper care and custody of [both
       children] within a reasonable time because, in viewing the evidence and the history
       of the case along with services provided and partially engaged in pre- and post-
       adjudication she has a history of substance abuse, domestic violence and serious
       emotional/psychological instability that has improved very little in the lengthy
       period of time this case has been opened. The Respondent mother has a lengthy
       criminal record including crimes going to her credibility. She has engaged in
       criminal acts, most significantly domestic violence and assaults, which she and her
       husband have lied about and covered up. She has an extremely limited track record
       of managing her psychological instability. That instability and assaultiveness
       creates a substantial risk of harm to the children.

        The trial court did not clearly err. Under MCL 712A.19b(3)(g), “[a] parent’s failure to
participate in and benefit from a service plan is evidence that the parent will not be able to provide
a child proper care and custody.” In re White, 303 Mich App at 710. The evidence demonstrated
that respondent made little to no progress in addressing her proclivity for domestic violence. She
refused to admit that she has a problem with domestic violence, let alone admit that she committed
such an act.2 Therefore, with respondent not being truthful and forthright with her mental-health
treatment providers with respect to domestic violence, there was no evidence with which the trial
court could conclude respondent was making progress with her domestic violence issues.
Considering respondent’s lack of progress with respect to her issues with domestic violence, the
trial court did not clearly err by finding that clear and convincing evidence supported termination
under § 19b(3)(g). See In re Trejo, 462 Mich 341, 363; 612 NW2d 407 (2000) (holding that the
trial court did not clearly err “by finding that the evidence of respondent’s slow progress in
counseling established the alleged ground for termination under subsection 19b (3)(g).”).

       The same rationale applies to the trial court’s other ground for termination under MCL
712A.19b(3)(j). Because respondent was not making progress with regard to domestic violence,
it was not clear error to conclude there is a reasonable likelihood that such violence will arise


2
  The trial court specifically found that respondent had engaged in numerous instances of domestic
violence against her husband and that both respondent and her husband were being untruthful when
they stated otherwise. This finding is not challenged on appeal and, in any event, issues of
credibility are for the trier of fact to resolve, and this Court will not disturb those determinations.
See In re TK, 306 Mich App at 710.


                                                 -3-
again. And although there was no evidence that either child had been a direct target of respondent’s
violence, the lack of physical harm is not dispositive of the issue. The type of harm contemplated
by MCL 712A.19b(3)(j) includes both physical harm and emotional harm. In re Hudson, 294
Mich App 261, 268; 817 NW2d 115 (2011). That both physical and emotional harm are relevant
to the analysis is consistent with the Legislature’s decision to create a jurisdictional basis where
the threat that a parent’s actions would pose a risk to a child’s mental well-being. See MCL
712A.2(b)(1); see also In re Miller, 322 Mich App 497, 501; 912 NW2d 872 (2018) (“This Court
reads the statute as a whole and generally reads statutes covering the same subject matter
together.”). In other words, it would be nonsensical for the Legislature to permit a trial court to
take jurisdiction over children on the basis of a threat to their mental well-being if the trial court
were not permitted to terminate a parent’s rights over the children for the same reason. See In re
AJR, 300 Mich App 597, 600; 834 NW2d 904 (2013), aff’d 496 Mich 346 (2014) (we “presume[s]
that every word of a statute has some meaning and must avoid any interpretation that would render
any part of a statute surplusage or nugatory. As far as possible, effect should be given to every
sentence, phrase, clause, and word.”) (quotation marks and citation omitted).

         The trial court heard testimony that children can be emotionally harmed if they view one
parent commit violence against another parent. Indeed, there was evidence that CS had witnessed
at least one of respondent’s assaults on the father. The trial court, therefore, did not clearly err by
finding that the there was a reasonable likelihood that the children would be harmed if returned to
respondent’s home.

                                       B. BEST INTERESTS

        Respondent also argues that the trial court erred by finding that termination of her parental
rights was in the children’s best interests. We disagree.

         Once a trial court concludes that a statutory ground for termination has been established by
clear and convincing evidence, it must terminate a parent’s parental rights if it finds that
termination is in the child’s best interests. In re White, 303 Mich at 713. All available evidence
should be weighed by the trial court, which should consider factors such as “ ‘the child’s bond to
the parent, the parent’s parenting ability, the child’s need for permanency, stability, and finality,
and the advantages of a foster home over the parent’s home.’ ” Id., quoting In re Olive/Metts
Minors, 297 Mich App 35, 41-42; 823 NW2d 114 (2012). A trial court also can consider a parent’s
history of domestic violence, the parent’s compliance with her case service plan, the parent’s
visitation history with the child, the child’s well-being while in her care, and the possibility of
adoption. In re White, 303 Mich App at 714. “[T]he preponderance of the evidence standard
applies to the best-interest determination.” In re Moss, 301 Mich App 76, 83; 836 NW2d 182
(2013).

        Respondent claims that the trial court’s reasoning in its best-interest analysis is “illogical”
because the evidence clearly showed that there is a bond between her and the children. The trial
court recognized the existence of this bond and determined that this factor weighed against
termination. But the court also correctly noted that it was required to consider a wide variety of
factors when determining whether termination is in a child’s best interest. See In re White, 303
Mich App at 713 (“[T]he court should consider a wide variety of factors . . . .”). Indeed, the trial
court found that nearly all of the other factors it considered weighed in favor of termination. In


                                                 -4-
total, the court addressed 11 different factors and found that only one—the child’s bond with the
parent—weighed against termination. On the other hand, the trial court found that eight factors
weighed in favor of termination, and two factors did not apply.

        The dominant theme in the trial court’s findings was that respondent’s mental-health issues
prevented her from being able to provide a safe and secure home for the children. The evidence
demonstrated that respondent has not addressed or recognized her mental-health issues with
respect to domestic violence. Therefore, we do not have a definite and firm conviction that the
trial court made a mistake when it found that termination of respondent’s parental rights was in
the best interests of each child. As the trial court recognized, respondent’s issues with domestic
violence, and her unwillingness or inability to confront those issues, permeates respondent’s ability
to parent and provide a proper environment for the children.

       Respondent also argues that the court erroneously cited the reunification plan with the
children’s father as a reason to terminate respondent’s parental rights. While addressing the
“Relative Care” factor, the court stated:

                While [CS] and [GS] are not in relative care presently, the goal is
       reunification with Respondent Father who this court believes has the ability and
       wherewithal to provide for the children . . . . While relative care normally obviates
       against termination of parental rights, in the case at bar, and considering the two
       year history of this case and deterioration by Respondent Mother, this factor weighs
       in favor of termination of her parental rights when taken in the totality of other
       factors.

        The Michigan Supreme Court has held that “a child’s placement with relatives weighs
against termination.” In re Mason, 486 Mich 142, 164; 782 NW2d 747 (2010). Therefore, “the
fact that a child is living with relatives when the case proceeds to termination is a factor to be
considered in determining whether termination is in the child’s best interests.” In re Olive/Metts,
297 Mich App at 43. Indeed, “[a] trial court’s failure to explicitly address whether termination is
appropriate in light of the children’s placement with relatives renders the factual record inadequate
to make a best-interest determination and requires reversal.” Id.

         Although the children were not in relative placement and not placed with the father at the
time of termination, the court considered their anticipated placement with him because the plan
continued to be reunification with him. There was no need for the court to speculate whether the
children would be returned to the father in the future. Although reunification with the father was
the goal, such a result was not guaranteed. Nevertheless, to the extent the trial court erred, any
such error was harmless. See In re Perry, 193 Mich App 648, 650-651; 484 NW2d 768 (1992)
(trial court’s erroneous consideration of respondent’s incarceration status was harmless because
termination was appropriate under other statutory factor).

        Respondent contends that the trial court’s holding that placement with the father, a
“relative,” should have weighed against termination. See In re Mason, 486 Mich at 164.
However, a child’s biological father is not a “relative,” as that term is defined by MCL




                                                -5-
712A.13a(1)(j).3 See In re Schadler, 315 Mich App 406, 413; 890 NW2d 676 (2016) (holding that
a child’s biological mother is not a “relative” for purposes of MCL 712A.19b). Therefore, because
the father is not a “relative” under the statute, there is no relative placement. Accordingly, the
court did not clearly err when it failed to find that this factor weighed against termination.

          Affirmed.

                                                              /s/ Anica Letica
                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Michael J. Riordan




3
    MCL 712A.13a(1)(j) states, in pertinent part:
                  “Relative” means an individual who is at least 18 years of age and related
          to the child by blood, marriage, or adoption, as grandparent, great-grandparent,
          great-great-grandparent, aunt or uncle, great-aunt or great-uncle, great-great-aunt
          or great-great-uncle, sibling, stepsibling, nephew or niece, first cousin or first
          cousin once removed, and the spouse of any of the above, even after the marriage
          has ended by death or divorce.



                                                    -6-